Title: [August 1762]
From: Washington, George
To: 




2. Philip Fletcher came to making Bricks.
Sowed a Bushel of Buckwheat in Sandy grd. at Ch[arle]s C[rai]ks.


   
   Philip Fletcher was paid £14 10s. for making 78,000 nine-inch bricks, 2,125 tiles for the garden wall, and 1,080 nine-inch-square flooring tiles (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 130).



   
   After this early trial of Fagopyrum esculentum, buckwheat, GW appears to

   have neglected it as a crop for many years. He next begins to experiment with it when he receives 50 bushels from Leven (Levin) Powell of Loudoun County, as he notes in his entry of 1 Dec. 1786. When Powell sent him several more bushels in April 1787, he included a letter advising GW on raising the crop and explaining that it was fed to cows and horses as a meal mixed with straw or chaff. GW planned to use it both as livestock feed and as green manure to be plowed under. Seven years later he was still learning how to raise the crop. When the Whiskey Rebellion called him into rural Pennsylvania in 1794, he paused at Reading to write William Pearce at Mount Vernon some observations he had made on the methods used by Pennsylvania farmers. Eventually he gave up buckwheat completely, believing that it depleted as much as it enriched the soil.



 


3. Inspected 11 hogsheads—Tobo. H[untin]g C[ree]k Warehouse.
 


5. Sowed Turnip Seed.
 


12. Sowed Rye & Hop Trefoil behind Garden.


   
   rye: Secale cereale, important to GW in sheep husbandry and in his overall plan when in later years he had developed a seven-year crop rotation. He usually grazed sheep on the young rye, withdrawing them in time to produce a grain crop.



 


16. Began Sowing Wheat at River Quarter.
 


20. Began beating Cyder at Ditto.
Recd. 1 hhd. Molasses qty. 120 Gals. & 1 Barl. Sugar wt. 254 lb. of Colo. Walke.
Also recd. of Mr. Thos. Thompson leathr. as follows Viz.


10
Sides Sole leathr.—
wt. 200 lbs.


17
Sides upper Do. &
}
wt. 100 lbs.


2
hides Do. Do.




   
   Col. Anthony Walke (1692–1768), of Fairfield, Princess Anne County, was a merchant based in Norfolk who imported rum and sugar from the West Indies. By 1762 his son Anthony Walke (1726–1782) had become a partner in the business. In his General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 118, GW records Thompson’s first name as William.



 


21. Recd. 70 Bags of Salt—abt. 280 Bushels.
 


25. Began Sowing Wheat at Creek Quartr.
 


30. Began Sowing wheat at Muddy hole.
Began cutting Creek Meadow.
 



31. Winney came from Mountain Quarter.
Agreed with Nelson Kelly to Overlook Gists &ca.


   
   mountain quarter: Bullskin plantation. Winney may be the slave of the same name who was a house servant at Mount Vernon from 1766 until some time after 1773 (Toner Transcripts, DLC).



   
   According to articles of agreement signed the following day, Kelly, described as a “Planter,” was to oversee the next year’s tobacco and corn crops at GW’s “quarters on Doegs Run known by the names of Gists and Ashfords” and in return he was to receive a part of the crops, some meat provisions, and a cash bonus on the tobacco (DLC:GW).



